Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

by and between

NOBLE ENERGY, INC.

NOBLE ENERGY SERVICES, INC.

NBL MIDSTREAM, LLC

NOBLE MIDSTREAM SERVICES, LLC

NOBLE MIDSTREAM GP LLC

and

NOBLE MIDSTREAM PARTNERS LP

dated as of

September 20, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

1.1

 

Definitions

     1   

1.2

 

Rules of Construction

     8   

ARTICLE II INDEMNIFICATION

     9   

2.1

 

Environmental Indemnification

     9   

2.2

 

Right-of-Way Indemnification

     10   

2.3

 

Additional Indemnification

     11   

2.4

 

Indemnification Procedures

     12   

2.5

 

Limitations Regarding Indemnification

     14   

2.6

 

Exclusive Remedy

     14   

ARTICLE III SERVICES; REIMBURSEMENT

     14   

3.1

 

General and Administrative Services

     14   

3.2

 

Administrative Fee

     15   

3.3

 

Reimbursement of General and Administrative Expenses

     16   

3.4

 

Transition Services

     16   

ARTICLE IV RIGHT OF FIRST REFUSAL AND RIGHT OF FIRST OFFER

     17   

4.1

 

Right of First Refusal to Purchase Certain Assets

     17   

4.2

 

ROFR Procedures

     17   

4.3

 

Right of First Offer

     22   

4.4

 

ROFO Procedures

     23   

ARTICLE V ACCESS RIGHTS

     24   

5.1

 

Access Rights

     24   

ARTICLE VI MISCELLANEOUS

     24   

6.1

 

Confidentiality

     24   

6.2

 

Choice of Law; Mediation; Submission to Jurisdiction

     25   

6.3

 

Entire Agreement

     27   

6.4

 

Termination of Agreement

     27   

6.5

 

Amendment or Modification

     27   

6.6

 

Assignment

     27   

6.7

 

Counterparts

     27   

6.8

 

Severability

     27   

6.9

 

Further Assurances

     27   

6.10

 

Rights of Limited Partners

     27   

 

SCHEDULES:

Schedule A

 

ROFR Acreage

Schedule B

 

General and Administrative Services

Schedule C

 

Reserved

Schedule D

 

Reserved

Schedule E

 

Property Access Rights

 

i



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (as amended, modified, supplemented or restated from time
to time in accordance with the terms hereof, this “Agreement”) is entered into
on, and effective as of, the Closing Date (as defined herein) by and between
Noble Energy, Inc., a Delaware corporation (“Noble”), Noble Energy Services,
Inc., a Delaware corporation (“NESI”), NBL Midstream, LLC, a Delaware limited
liability company (“NBL Midstream”), Noble Midstream Services, LLC, a Delaware
limited liability company (“OpCo”), Noble Midstream GP LLC, a Delaware limited
liability company (the “General Partner”), and Noble Midstream Partners LP, a
Delaware limited partnership (the “Partnership” and, together with Noble, NBL
Midstream, OpCo and the General Partner, the “Parties” and each a “Party”).

RECITALS

1. Capitalized terms used in this Agreement are defined in Article I.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to (i) the
amount to be paid by the Partnership for general and administrative services
relating to operating the Partnership’s business to be performed by Noble and
its Affiliates (including the General Partner) for and on behalf of the
Partnership Group, (ii) the reimbursement of expenses incurred by Noble and its
Affiliates on behalf of the Partnership Group and (iii) the reimbursement of
costs incurred by Noble and its Affiliates on behalf of the Partnership Group
for certain transition services.

4. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
amendment and restatement of the Partnership Group’s right of first refusal to
purchase the ROFR Assets and the right of first offer to purchase the ROFO
Equity.

5. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article V, with respect to the
amendment and restatement of the Partnership Group’s right to access and use
certain items of real and personal property owned by Noble.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Acceptance Deadline” means the First ROFR Asset Acceptance Deadline, the Second
ROFR Asset Acceptance Deadline or the ROFR Services Acceptance Deadline, as
applicable.

 

1



--------------------------------------------------------------------------------

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement; provided that, for the
purposes of this Agreement, any Person that is a Partnership Group Member shall
be deemed not an Affiliate of Noble and its Subsidiaries (other than the
Partnership Group).

“Agreement” is defined in the introductory paragraph of this Agreement.

“Closing Date” means the closing date of the Partnership’s IPO.

“Confidential Information” means (1) all information contained in (and the
existence of) each Services Notice and Disposition Notice and (2) any
proprietary or confidential information that is competitively sensitive material
or otherwise of value to a Party or its Affiliates and not generally known to
the public, including trade secrets, scientific or technical information,
design, invention, process, procedure, formula, improvements, product planning
information, marketing strategies, financial information, information regarding
operations, consumer and/or customer relationships, consumer and/or customer
identities and profiles, sales estimates, business plans, and internal
performance results relating to the past, present or future business activities
of a Party or its Affiliates and the consumers, customers, clients and suppliers
of any of the foregoing. Confidential Information includes such information as
may be contained in or embodied by documents, substances, engineering and
laboratory notebooks, reports, data, specifications, computer source code and
object code, flow charts, databases, drawings, pilot plants or demonstration or
operating facilities, diagrams, specifications, bills of material, equipment,
prototypes and models, and any other tangible manifestation (including data in
computer or other digital format) of the foregoing; provided, however, that
Confidential Information does not include information that a Receiving Party can
show (a) has been published or has otherwise become available to the general
public as part of the public domain without breach of this Agreement, (b) has
been furnished or made known to the Receiving Party without any obligation to
keep it confidential by a Third Party under circumstances which are not known to
the Receiving Party to involve a breach of the Third Party’s obligations to a
Party or (c) was developed independently of information furnished or made
available to the Receiving Party as contemplated under this Agreement.

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of the Closing Date, by and between the General Partner, the
Partnership, Noble, NBL Midstream, NBL Midsteam Holdings, LLC and the other
Partnership Group Members party thereto, with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Covered Property Losses” is defined in Section 2.2.

“Deductible” is defined in Section 2.5(a).

 

2



--------------------------------------------------------------------------------

“Disclosing Party” is defined in Section 6.1(a).

“Disposition Notice” is defined in Section 4.2(a).

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereinafter in effect relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment or workplace
health or safety, including the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.,
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901
et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq., the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq., the Toxic
Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil Pollution
Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §§300f et seq., the Hazardous Materials Transportation Act of
1994, as amended, 49 U.S.C. §§5101 et seq., and other environmental conservation
and protection laws and the Occupational Safety and Health Act of 1970, 29
U.S.C. §§651 et seq., and the regulations promulgated pursuant thereto, and any
state or local counterparts, each as amended from time to time and (b) the
generation, manufacture, processing, distribution, use, treatment, storage,
transport or handling of any Hazardous Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“First ROFR Asset Acceptance Deadline” is defined in Section 4.2(a).

“General and Administrative Services” is defined in Section 3.1(a).

“General Partner” is defined in the introductory paragraph of this Agreement.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, radioactive materials, polychlorinated
biphenyls and greenhouse gases and (b) petroleum, oil, gasoline, natural gas,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other refined
petroleum hydrocarbons.

 

3



--------------------------------------------------------------------------------

“Identification Deadline” means the third anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“IPO” means the initial public offering of common units representing limited
partner interests in the Partnership.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 6.2(b).

“NBL Midstream” is defined in the introductory paragraph of this Agreement.

“NEI Invoice Delivery Date” is defined in Section 3.2(d)(i).

“NESI” is defined in the introductory paragraph of this Agreement.

“Noble” is defined in the introductory paragraph of this Agreement. The term
“Noble” shall include any successor by merger to the ultimate parent company of
Noble Energy Group.

“Noble Energy Group” means Noble and all of its Subsidiaries (other than the
General Partner and the Partnership Group).

“Noble Energy Group Member” means any member of the Noble Energy Group.

“Offer Price” is defined in Section 4.2(a).

“OpCo” is defined in the introductory paragraph of this Agreement.

“Operational Services and Secondment Agreement” means that certain Operational
Services Agreement, dated as of the Closing Date, by and among the Partnership,
the General Partner, Noble, NESI and the other Persons party thereto from time
to time, as such agreement may be amended, supplemented or restated from time to
time.

“Original Lease” is defined in Section 2.3(c).

“Partnership” is defined in the introductory paragraph of this Agreement.

 

4



--------------------------------------------------------------------------------

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as it may
be amended, modified, supplemented or restated from time to time in accordance
with the terms thereof.

“Partnership Assets” means all assets, or portions thereof, conveyed,
contributed or otherwise Transferred or intended to be conveyed, contributed or
otherwise Transferred pursuant to the Contribution Agreement to any Partnership
Group Member, or owned by, leased by or necessary for the operation of the
business, properties or assets of any Partnership Group Member as of the Closing
Date.

“Partnership Change of Control” means Noble ceases to possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the General Partner, whether through ownership of voting securities,
by contract or otherwise.

“Partnership Group” means the Partnership and its consolidated Subsidiaries.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Invoice Payment Date” is defined in Section 3.2(d)(ii).

“Partnership Interest” is defined in the Partnership Agreement.

“Partnership Parties” has the meaning given to such term in the Operational
Services and Secondment Agreement.

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Property Access Rights” means the access rights of the Partnership Group on
certain real and personal property retained by Noble following the consummation
of the IPO, such real and personal property set forth on Schedule E.

“Proposed Provider” is defined in Section 4.2(b).

“Proposed ROFO Transaction” is defined in Section 4.4(a).

“Proposed Service Acreage” is defined in Section 4.2(b).

“Proposed Services” is defined in Section 4.2(b).

“Proposed Transferee” is defined in Section 4.2(a).

“Receiving Party” is defined in Section 6.1(a).

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-207560) filed by the Partnership and relating to the IPO.

 

5



--------------------------------------------------------------------------------

“Remaining Vendor Contracts” means each contract between a Noble Energy Group
Member and a Third Party vendor of goods or services that (i) is used or useful
in connection with the Partnership Group’s assets and the services provided
under the Revenue Agreements and (ii) has not prior to the Closing Date been
amended, assigned or otherwise modified to cause a Partnership Group Member to
be a party to such contract with the applicable vendor.

“Representative” is defined in Section 6.1(a).

“Retained Assets” means all assets, or portions thereof owned by any of the
members of the Noble Energy Group that were not directly or indirectly conveyed,
contributed or otherwise Transferred to the Partnership Group in connection with
the IPO.

“Revenue Agreement” means, collectively, the following, as the same may be
amended, amended and restated, supplemented or otherwise modified, including by
the entry into new or additional Agreement Addenda in respect of any of the
following:

 

  •   those certain Second Amended and Restated Fresh Water Services Agreements,
dated effective as of March 31, 2016, consisting of the Second Amended and
Restated Agreement Terms and Conditions Relating to Fresh Water Services last
updated as of March 31, 2016, and each Second Amended and Restated Agreement
Addendum thereto executed from time to time by Noble or its Affiliates and OpCo
or one or more of its Subsidiaries;

 

  •   those certain Second Amended and Restated Gas Gathering Agreements, dated
effective as of March 31, 2016, consisting of the Second Amended and Restated
Agreement Terms and Conditions Relating to Gas Gathering Services last updated
as of March 31, 2016, and each Second Amended and Restated Agreement Addendum
thereto executed from time to time by Noble or its Affiliates and OpCo or one or
more of its Subsidiaries;

 

  •   those certain Second Amended and Restated Crude Oil Gathering Agreements,
dated effective as of March 31, 2016, consisting of the Second Amended and
Restated Agreement Terms and Conditions Relating to Crude Oil Gathering Services
last updated as of March 31, 2016, and each Second Amended and Restated
Agreement Addendum thereto executed from time to time by Noble or its Affiliates
and OpCo or one or more of its Subsidiaries;

 

  •   those certain Third Amended and Restated Crude Oil Treating Agreements,
dated effective as of March 31, 2016, consisting of the Third Amended and
Restated Agreement Terms and Conditions Relating to Crude Oil Treating Services
last updated as of March 31, 2016, and each Third Amended and Restated Agreement
Addendum thereto executed from time to time by Noble or its Affiliates and OpCo
or one or more of its Subsidiaries;

 

  •  

those certain Second Amended and Restated Produced Water Services Agreements,
dated effective as of March 31, 2016, consisting of the Second Amended and
Restated Agreement Terms and Conditions Relating to Produced

 

6



--------------------------------------------------------------------------------

 

Water Services last updated as of March 31, 2016, and each Second Amended and
Restated Agreement Addendum thereto executed from time to time by Noble or its
Affiliates and OpCo or one or more of its Subsidiaries;

 

  •   those certain Texas Crude Oil Gathering Agreements, dated effective as of
September 1, 2016, consisting of the Texas Agreement Terms and Conditions
Relating to Crude Oil Gathering last updated as of September 1, 2016, and each
Agreement Addendum thereto executed from time to time by Rosetta Resources
Operating LP or its Affiliates and OpCo or one or more of its Subsidiaries; and

 

  •   those certain Texas Produced Water Services Agreements, dated effective as
of September 1, 2016, consisting of the Texas Agreement Terms and Conditions
Relating to Produced Water Services last updated as of September 1, 2016, and
each Agreement Addendum thereto executed from time to time by Rosetta Resources
Operating LP or its Affiliates and OpCo or one or more of its Subsidiaries.

“Rights Termination Date” means the earliest to occur of (a) fifteen years
following the Closing Date, (b) a Partnership Change of Control or (c) a
termination of this Agreement pursuant to Section 6.4.

“ROFO Equity” means any equity interests that a Noble Energy Group Member holds
in a Subsidiary of the Partnership. For the avoidance of doubt, as of the date
of this Agreement, all ROFO Equity is held by NBL Midstream.

“ROFO Notice” is defined in Section 4.4(a).

“ROFO Response” is defined in Section 4.4(a).

“ROFR Acreage” means, with respect to oil and gas assets, (i) all leasehold
acreage and fee acreage currently owned by Noble Energy Group in the areas of
Dimmit, Reeves and Webb Counties, Texas to the extent described on Schedule A,
(ii) all leasehold acreage and fee acreage currently owned by Noble Energy Group
in Weld County, Colorado and the Utica Shale in Pennsylvania and West Virginia
and (iii) all leasehold acreage and fee acreage in the future acquired by Noble
Energy Group onshore in the continental United States of America; provided that
any acreage specifically released in a written instrument signed by the
Partnership subsequent to the date hereof are excluded from the definition of
ROFR Acreage.

“ROFR Assets” means the ownership interests of a Noble Energy Group Member in
any assets currently owned or in the future developed or acquired that satisfy
all of the following criterion: such assets are (i) owned by a Noble Energy
Group Member at the time of the proposed Transfer for the purpose of providing
ROFR Services, (ii) are located on ROFR Acreage, (iii) not used by any Noble
Energy Group Member at the time of the proposed Transfer to provide services to
or with respect to production from the Marcellus formation and (iv) are of a
type that are useful in the provision of ROFR Services.

“ROFR Notice” means a Disposition Notice or a Services Notice, as applicable.

 

7



--------------------------------------------------------------------------------

“ROFR Services” means (1) those midstream services that are of the type covered
by a Revenue Agreement, as of the Closing Date, which, for the avoidance of
doubt, include oil gathering, gas gathering, produced water services, fresh
water services and oil treating and (2) services of a type provided at gas
processing plants and LNG facilities.

“ROFR Services Acceptance Deadline” is defined in Section 4.2(b).

“Sale Assets” is defined in Section 4.2(a).

“Second ROFR Asset Acceptance Deadline” is defined in Section 4.2(a).

“Service Rate” is defined in Section 4.2(b).

“Services Contract” is defined in Section 4.2(b).

“Services Notice” is defined in Section 4.2(b).

“Subsidiary” is defined in the Partnership Agreement.

“Third Party” means a Person that is not a Partnership Group Member, and
additionally, for the purposes of Article IV, a Person that is not a Noble
Energy Group Member.

“Transfer” including the correlative terms “Transferring” or “Transferred” means
(i) any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) and (ii) any dedication of services and any
commitment or similar contractual arrangement that would have the effect of
excluding the Partnership from the opportunity to provide the applicable
services. For the avoidance of doubt, a Transfer of equity interests in an
entity that holds a ROFR Asset shall constitute a Transfer.

“Wells Ranch CGF Indemnity” is defined in Section 2.3(c).

“Wells Ranch CGF Surface Lease” is defined in Section 2.3(c).

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes such Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

 

8



--------------------------------------------------------------------------------

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

ARTICLE II

INDEMNIFICATION

2.1 Environmental Indemnification.

(a) To the fullest extent permitted by law, Noble shall indemnify, defend and
hold harmless each Partnership Group Member from and against any Losses suffered
or incurred by such Partnership Group Member, directly or indirectly, by reason
of or arising out of:

(i) any violation of Environmental Laws associated with or arising from the
ownership or operation of the Partnership Assets prior to the Closing Date;

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Partnership Assets as in effect prior to
the Closing Date (including the presence of Hazardous Substances on, under,
about or migrating to or from the Partnership Assets or the disposal or the
release of Hazardous Substances generated by operation of the Partnership Assets
at locations not constituting Partnership Assets), including (A) the cost and
expense of any investigation, assessment, evaluation, monitoring, containment,
cleanup, repair, restoration, remediation, risk-based closure activities or
other corrective action required or necessary under Environmental Laws and
(B) the cost and expense of the preparation and implementation of any closure,
remedial, corrective action or other plans required or necessary under
Environmental Laws as in effect prior to the Closing Date; and

(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation of Environmental Laws
subject to Section 2.1(a)(i) or any environmental event, condition or matter
subject to Section 2.1(a)(ii), Noble will

 

9



--------------------------------------------------------------------------------

be obligated to indemnify such Partnership Group Member only to the extent that
such violation or environmental event, condition or matter (x) was caused by the
consummation of the transactions contemplated by the Contribution Agreement or
commenced, occurred or existed before the Closing Date under Environmental Laws
as in effect prior to the Closing Date and (y) Noble is notified in writing of
such violation or environmental event, condition or matter prior to the
Identification Deadline. For the avoidance of doubt, Noble shall have no
indemnification obligations under Sections 2.1(a)(i) and 2.1(a)(ii) with respect
to any claims based on additions to or modifications of Environmental Laws
enacted or promulgated after the Closing Date. Losses subject to indemnification
in this Section 2.1(a)(i) are referred to collectively as “Covered Environmental
Losses.”

(b) To the fullest extent permitted by law, the Partnership shall indemnify,
defend and hold harmless the Noble Energy Group from and against any Losses
suffered or incurred by such Partnership Group Member, directly or indirectly,
by reason of or arising out of:

(i) any violation of Environmental Laws associated with or arising from the
ownership or operation of the Partnership Assets occurring on or after the
Closing Date; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Partnership Assets occurring on or after
the Closing Date (including the presence of Hazardous Substances on, under,
about or migrating to or from the Partnership Assets or the disposal or the
release of Hazardous Substances generated by operation of the Partnership Assets
at locations not constituting Partnership Assets), including (A) the cost and
expense of any investigation, assessment, evaluation, monitoring, containment,
cleanup, repair, restoration, remediation, risk-based closure activities or
other corrective action required or necessary under Environmental Laws as in
effect on or after the Closing Date and (B) the cost or expense of the
preparation and implementation of any closure, remedial, corrective action or
other plans required or necessary under Environmental Laws as in effect on or
after the Closing Date;

and regardless of whether such violation included under Section 2.1(b)(i) or
such environmental event, condition or matter included under
Section 2.1(b)(ii) occurred before or after the Closing Date, in each case, to
the extent that any of the foregoing are not Covered Environmental Losses
(without giving effect to the Deductible).

2.2 Right-of-Way Indemnification. Noble shall indemnify, defend and hold
harmless each Partnership Group Member from and against any Losses suffered or
incurred by such Partnership Group Member by reason of or arising out of the
following (“Covered Property Losses”):

(a) the failure of such Partnership Group Member to hold valid and indefeasible
rights granted under surface use agreements, rights-of-way, surface leases,
other easement rights or other real property interests in and to the lands on
which any of the Partnership Assets conveyed or contributed to such Partnership
Group Member on the Closing Date is located as described in the Registration
Statement, and such failure (i) renders such Partnership Group Member liable to
a Third Party or unable to use or operate the Partnership Assets in
substantially

 

10



--------------------------------------------------------------------------------

the same manner that the Partnership Assets were used and operated by Noble
immediately prior to the Closing Date or (ii) renders such Partnership Group
Member unable to use the applicable real property interest for its intended
purpose;

(b) the failure of such Partnership Group Member to have the consents, licenses
and permits necessary to allow (i) any pipeline included in the Partnership
Assets to cross the roads, waterways, railroads and other areas upon which any
such pipeline is located as of the Closing Date or (ii) the Transfer of any of
the Partnership Assets to the Partnership Group, in each case, where such
failure renders the Partnership Group liable to a Third Party or unable to use
or operate the Partnership Assets in substantially the same manner that the
Partnership Assets were used and operated as described in the Registration
Statement; and

(c) the cost of curing any condition set forth in Section 2.2(a) or (b) that
does not allow any Partnership Assets to be operated in accordance with prudent
industry practice;

provided, however, in each case, to the extent Noble is notified in writing of
any of the foregoing prior to the Identification Deadline and in each case other
than in respect of which the Partnership has indemnified Noble for the Wells
Ranch CGF Indemnity.

2.3 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 2.1(a) and Section 2.2, to the fullest extent permitted by law, Noble
shall indemnify, defend and hold harmless each Partnership Group Member from and
against any Losses suffered or incurred by such Partnership Group Member by
reason of or arising out of:

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events and conditions associated with the ownership or
operation of the Partnership Assets and with respect to this subsection
(B) only, occurring before the Closing Date (other than Covered Environmental
Losses which are provided for under Section 2.1 and Covered Property Losses
which are provided for under Section 2.2);

(ii) any litigation matters attributable to the ownership or operation of the
Partnership Assets prior to the Closing Date and any obligations arising out of
incidents or events related to fire, explosion or other similar extraordinary
event on or near the Partnership Assets prior to the Closing Date;

(iii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(iv) all federal, state and local Tax liabilities attributable to the ownership
or operation of the Partnership Assets on or prior to the Closing Date,
including under Treasury Regulation Section 1.1502-6, as it may be amended (or
any similar provision of state or local law), and any such Tax liabilities that
may result from the consummation of the transactions contemplated by the
Contribution Agreement; and

 

11



--------------------------------------------------------------------------------

(v) the failure of any Partnership Group Member to have on the Closing Date any
consent, license, permit or approval necessary to allow such Partnership Group
Member to own or operate the Partnership Assets in substantially the same manner
that the Partnership Assets were owned or operated immediately prior to the
Closing Date.

(b) The Partnership shall indemnify, defend and hold harmless Noble Energy Group
from and against any Losses suffered or incurred by any Noble Energy Group
Member by reason of or arising out of events and conditions to the extent
associated with the ownership or operation of the Partnership Assets and to the
extent occurring after the Closing Date (other than Covered Environmental Losses
which are provided for under Section 2.2(a) and Losses for which the Partnership
is indemnifying Noble under Section 2.1(b)), unless such indemnification would
not be permitted by any Partnership Group Member under the Partnership
Agreement.

(c) The Partnership shall indemnify, defend and hold harmless the Noble Energy
Group from and against any Losses suffered or incurred by any Noble Energy Group
Member by reason of or arising out of events and conditions, regardless of
whether occurring prior to or following the Closing Date (the “Wells Ranch CGF
Indemnity”), to the extent associated with the Surface Lease, dated as of
May 18, 2012, by and between Noble, Wells Ranch, LLLP and the other persons
named as “Owners” thereunder, covering approximately 61 acres in Weld County,
Colorado (the “Original Lease”), as assigned, amended or otherwise modified by
that certain Partial Assignment of Surface Lease with Wattenberg Holding, LLC,
dated October 22, 2012, pursuant to which a portion of Noble’s interest in the
Surface Lease was assigned to such assignee, as further assigned, amended or
otherwise modified by that certain Amendment to Surface Lease, dated June 18,
2013, pursuant to which certain payment terms appearing in the Surface Lease
were modified, as further assigned, amended or otherwise modified by that
certain First Amendment to Surface Lease, dated July 3, 2013, pursuant to which
certain terms of the Surface Lease were modified, as further assigned, amended
or otherwise modified by that certain Amendment 03 to Surface Lease, dated
effective as of January 1, 2015, pursuant to which OpCo became a party to the
Original Lease (such Original Lease, and all amendments prior to the date hereof
and as such Original Lease may be further assigned, amended or otherwise
modified from time to time, the “Wells Ranch CGF Surface Lease”). In
consideration of this Wells Ranch CGF Indemnity, Noble hereby agrees that it
will not sell, assign, transfer or otherwise modify the Wells Ranch CGF Surface
Lease from and after the date hereof without the prior written consent of OpCo.

(d) The Partnership shall indemnify, defend and hold harmless the Noble Energy
Group from and against any Losses suffered or incurred by any Noble Energy Group
Member by reason of or arising out of events and conditions associated with the
Partnership’s exercise of the Property Access Rights.

2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

 

12



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement for only the
payment of money shall be entered into without the consent of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
claim; provided, further, that no such settlement containing any form of
injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party with respect to all
aspects of the defense of and pursuit of any counterclaims relating to any
claims covered by the indemnification under this Article II, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense and
counterclaims (provided, that the Indemnified Party has an opportunity to review
the use of its name and does not reasonably object to such use), the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and counterclaims, the making available to the Indemnifying Party of any
employees of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 2.4. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims and pursuit of any counterclaims with respect to any
claims covered by the indemnification set forth in this Article II; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense and counterclaims.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

 

13



--------------------------------------------------------------------------------

2.5 Limitations Regarding Indemnification.

(a) Noble shall not be obligated to indemnify, defend and hold harmless any
Partnership Group Member under this Agreement until such time as the total
aggregate amount of Losses incurred by the Partnership Group exceeds $500,000
(the “Deductible”), in the aggregate for all types of Losses, at which time
Noble shall be obligated to indemnify the Partnership Group for the amount of
such Losses in excess of the Deductible.

(b) For the avoidance of doubt, (i) there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article II, and
(ii) the Partnership’s indemnification obligations under this agreement shall be
reduced on a dollar for dollar basis pro rata relative to Noble’s direct or
indirect ownership interest in the Partnership Group Member that owns or leases
or otherwise controls the Partnership Assets with respect to which an
indemnification obligation for Losses exists.

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY.

2.6 Exclusive Remedy. Notwithstanding anything to the contrary contained in this
Agreement, from and after the Closing Date, Section 2.1, Section 2.2 and
Section 2.3 contain the Parties’ exclusive remedy against each other with
respect to breaches of the covenants of the Parties set forth in Article II.
Except for (a) the remedies contained in Section 2.1, Section 2.2 and
Section 2.3, (b) any other remedies available to the Parties at law or in equity
for breaches of provisions of this Agreement other than Article II and (c) the
remedies available at law or in equity in connection with any other document
delivered by a Party in connection with the transactions contemplated hereby
(including pursuant to the Contribution Agreement), from and after the Closing
Date, to the fullest extent permitted by applicable law each of the Parties
releases, remises and forever discharges the other and its Affiliates and all
such Persons’ equity holders, partners, members, officers, directors, employees,
agents, advisors and representatives from any and all Losses in law or in
equity, known or unknown, which such Parties might now or subsequently may have,
based on, relating to or arising out of this Agreement or the transactions
contemplated hereby.

ARTICLE III

SERVICES; REIMBURSEMENT

3.1 General and Administrative Services.

(a) Noble agrees to provide, and agrees to cause its Affiliates to provide, to
the General Partner, for the Partnership Group’s benefit, the centralized
general and administrative services that Noble and its Affiliates have
traditionally provided in connection with the ownership and operation of the
Partnership Assets, which consist of the services set forth on Schedule B (the
“General and Administrative Services”).

 

14



--------------------------------------------------------------------------------

(b) Absent the written agreement of the Parties to the contrary, the Parties
agree that the General and Administrative Services will be received by the
General Partner, for the benefit of the Partnership Group, at the places of
business of the General Partner and its subsidiaries.

(c) The Parties acknowledge that the Administrative Fee, together with the other
costs and expenses of the General and Administrative Services described herein,
will be allocated among the Partnership Group Members (which for the avoidance
of doubt, includes each of the Subsidiaries of the Partnership that own the real
property interests and physical assets of the Partnership Group Members) based
on any reasonable allocation methodology as determined by the General Partner.

(d) For the avoidance of doubt, the General and Administrative Services provided
by Noble pursuant to this Article III will be in addition to, and not in
duplication of, the services that will be provided to the Partnership Parties by
Noble and NESI under the Operational Services and Secondment Agreement and the
functions performed by the employees seconded to the Partnership Parties under
the Operational Services and Secondment Agreement, and neither Noble nor NESI
shall not be entitled to reimbursement under this Agreement for any costs or
expenses for which Noble or NESI is entitled to payment or reimbursement under
the Operational Services and Secondment Agreement.

3.2 Administrative Fee.

(a) As consideration for Noble’s and its Affiliates’ provision of the General
and Administrative Services, the Partnership Group will pay to Noble an annual
flat fee that will initially be equal to $6,850,000 per year (and prorated for
the portion of year following the consummation of the IPO) (the “Administrative
Fee”), which will be payable in monthly installments. The Parties acknowledge
that the fixed fee reflects the costs expected to be incurred by Noble and its
Affiliates in providing the General and Administrative Services (other than
those costs for which Noble and its Affiliates are entitled to reimbursement
pursuant to Section 3.3 below). The Parties further acknowledge and agree that
it is the intent of the Parties that the General and Administrative Services be
provided based on an arm’s-length standard and that the Administrative Fee is
intended to reflect such standard. For the avoidance of doubt, the Parties
further acknowledge and agree that the Administrative Fee will cover the fully
burdened cost of the General and Administrative Services provided by Noble and
its Affiliates to the Partnership Group, as well as any third-party costs
actually incurred by Noble and its Affiliates on behalf of the Partnership Group
in providing such General and Administrative Services (other than those costs
for which Noble and its Affiliates are entitled to reimbursement pursuant to
Section 3.3), including all sales, use, excise, value added or similar taxes, if
any, that may be applicable from time to time with respect to the General and
Administrative Services provided by Noble and its Affiliates to the Partnership
Group pursuant to Section 3.1.

(b) If any officer of the General Partner is not covered by the amount paid
under the Operational Services and Secondment Agreement, then the Partnership
Group shall be allocated an amount in consideration for the services of such
employees of Noble Energy Group in their capacities as officers of the General
Partner and the Partnership Group Members and such allocated amount shall be
included in the Administrative Fee.

 

15



--------------------------------------------------------------------------------

(c) Concurrently with the annual rate redetermination process under the Revenue
Agreements, Noble shall submit to the Board of Directors of the General Partner
its good faith estimate of the cost of the General and Administrative Services
to be provided to the Partnership Group for the coming 12-month period, which
may be adjusted to reflect, among other things, the contribution, acquisition or
disposition of assets to or by the Partnership Group or to reflect any change in
the cost of providing General and Administrative Services to the Partnership
Group due to changes in any law, rule or regulation applicable to Noble and its
Affiliates or the Partnership Group, including any interpretation of such laws,
rules or regulations. The Board of Directors of the General Partner shall review
the proposed Administrative Fee and shall submit any disputes to Noble as
promptly as reasonably practicable. If Noble and the Board of Directors of the
General Partner are unable to agree on the Administrative Fee for any year,
Noble and the Partnership shall submit the proposed Administrative Fee and
supporting documentation to an independent auditing firm for review, and the
determination of the independent auditing firm with respect to all items
included in the Administrative Fee shall be binding on Noble and the
Partnership. Notwithstanding anything contained herein to the contrary, the
Administrative Fee shall not be increased until after the third anniversary of
the Closing Date.

(d) The Administrative Fee shall be invoiced and paid as follows:

(i) Within 20 days following the end of each month (or the next succeeding
business day) beginning with the first full month after the Closing Date and
continuing through the termination of this Agreement pursuant to Section 6.4
(the “NEI Invoice Delivery Date”), Noble will submit to the Partnership Group an
invoice of the amounts due for such month for the Administrative Fee. Each
invoice will be as detailed as the General Partner may require, acting
reasonably, including (if requested) support of amounts set forth in the invoice
and such other supporting detail as requested.

(ii) The Partnership Group will pay the Administrative Fee within 10 days after
the receipt of the invoice therefor (the “Partnership Invoice Payment Date”).
The Partnership Group shall not offset any amounts owing to it by Noble or any
of its Affiliates against the Administrative Fee payable hereunder.

3.3 Reimbursement of General and Administrative Expenses. In addition to the
Administrative Fee payable under Section 3.2, to the extent that Noble and its
Affiliates incur direct third-party expenses for the exclusive benefit of the
Partnership Group, the Partnership Group will reimburse Noble and its Affiliates
for such additional out-of-pocket costs and expenses actually incurred (so long
as such amounts are invoiced within three months of incurrence).

3.4 Transition Services. Following the consummation of the IPO, Noble shall use
commercially reasonable efforts to amend, assign or otherwise modify the
Remaining Vendor Contracts such that a Partnership Group Member is directly
contracting with the applicable Third Party vendor under such Remaining Vendor
Contracts. Until such time as Noble is able to enter

 

16



--------------------------------------------------------------------------------

into the amendments referenced in the foregoing sentence, Noble shall make
payments to the vendors under the Remaining Vendor Contracts, and the
Partnership shall reimburse Noble for any such payments made on its behalf.
Noble shall provide an invoice to OpCo of all payments made pursuant to the
Remaining Vendor Contracts by the NEI Invoice Delivery Date for the applicable
month, and OpCo shall reimburse Noble for all such payments on or before the
Partnership Invoice Payment Date for the applicable month.

ARTICLE IV

RIGHT OF FIRST REFUSAL AND RIGHT OF FIRST OFFER

4.1 Right of First Refusal to Purchase Certain Assets.

(a) Beginning on the date hereof and terminating on the Rights Termination Date,
Noble, on behalf of itself and each Noble Energy Group Member, hereby grants to
the Partnership a right of first refusal on (i) any proposed Transfer of any
ROFR Assets by any Noble Energy Group Member (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to any Noble Energy
Group Member; provided that such Noble Energy Group Member shall remain bound by
this Section 4.1(a) with respect to the ROFR Assets); and (ii) the provision of
ROFR Services to any Noble Energy Group Member on the ROFR Acreage.

(b) The Parties acknowledge that all potential Transfers of ROFR Assets pursuant
to this Section 4.1 are subject to obtaining any and all required written
consents of Third Parties, including Governmental Authorities.

(c) The Partnership shall have the right, in its sole discretion, to assign its
rights under this Section 4.1 to any Affiliate of the Partnership.

4.2 ROFR Procedures and Exceptions.

(a) Asset Sale Procedures. The following sets forth the procedure for Noble to
undertake to honor the right of first refusal with respect to the ROFR Assets.
Noble’s actions described in this Section 4.2(a) shall be taken by Noble, or
Noble shall cause the applicable Noble Energy Group Member to take such actions.

(i) If Noble proposes to Transfer one or more ROFR Assets to any Third Party,
then Noble shall promptly give written notice (a “Disposition Notice”) thereof
to the Partnership. The Disposition Notice shall set forth the following
information in respect of the proposed Transfer: (1) the name and address of any
prospective acquirors (collectively, the “Proposed Transferee”), (2) the ROFR
Assets subject to the Disposition Notice (the “Sale Assets”), (3) the purchase
price offered by such Proposed Transferee or, if no Proposed Transferee has been
identified, a commercially reasonable price in the opinion of Noble, in either
case including any non-cash consideration (either price described in this clause
(3), the “Offer Price”), (4) reasonable detail concerning any non-cash portion
of the Offer Price, if any, to allow the Partnership to reasonably determine the
fair market value of such non-cash consideration, and a statement of the
estimate of the fair market value of any non-cash consideration in the opinion
of Noble (such term in this Section 4.2 to refer, collectively, to both Noble
and the Noble Energy Group Member Transferring the applicable ROFR Asset), and
(5) all other material terms

 

17



--------------------------------------------------------------------------------

and conditions of the Transfer that are then known to Noble and its Affiliates.
To the extent a Proposed Transferee’s offer consists of consideration other than
cash (or in addition to cash) the Offer Price shall be deemed equal to the
amount of any such cash plus the fair market value of such non-cash
consideration.

(ii) The Partnership will provide written notice of either (1) its intent to
dispute the Offer Price, as provided in Section 4.2(a)(iii) below or (2) its
decision regarding the exercise or non-exercise of its right of first refusal to
purchase the Sale Assets within 60 days after its receipt of the Disposition
Notice (the “First ROFR Asset Acceptance Deadline”). Failure to provide such
notice on or prior to the First ROFR Asset Acceptance Deadline shall be deemed
to constitute an affirmative decision not to purchase the Sale Assets.

(iii) In the event (1) the Offer Price contains non-cash consideration and the
Partnership’s determination of the fair market value of such non-cash
consideration described in the Disposition Notice (to be determined by the
Partnership on or prior to the First ROFR Asset Acceptance Deadline) is less
than the fair market value of such consideration as determined by Noble in the
Disposition Notice and (2) the Partnership and Noble are unable to mutually
agree upon the fair market value of such non-cash consideration on or prior to
the date that is 15 days after the First ROFR Asset Acceptance Deadline, Noble
and the Partnership shall engage a mutually agreed upon valuation firm to
determine the fair market value of the non-cash consideration. If the
Partnership and Noble do not agree on the appointment of such valuation firm,
each of the Partnership and Noble shall appoint an independent third party and
shall instruct such third party, together with the independent third party
appointed by the other Party, to select a valuation firm to perform the
valuation hereunder. Such valuation firm shall be instructed to notify the
Partnership and Noble of its decision within 30 days after all material
information is submitted thereto, which decision shall be final and binding. The
fees of the valuation firm will be split equally between Noble and the
Partnership. The Partnership will provide written notice of its decision
regarding the exercise of its right of first refusal to purchase the Sale Assets
to Noble within 15 days after the valuation firm has submitted its determination
(the “Second ROFR Asset Acceptance Deadline”). Failure to provide such notice on
or prior to the Second ROFR Asset Acceptance Deadline shall be deemed to
constitute an affirmative decision by the Partnership not to purchase the Sale
Assets, subject to Section 4.2(f).

(iv) If the Partnership fails to exercise a right during any applicable period
set forth in this Section 4.2(a), the Partnership shall be deemed to have waived
its right with respect to such proposed disposition of the Sale Assets (subject
to Section 4.2(f)), but such waiver shall not extend to any ROFR Assets that
were not Sale Assets.

(b) Services Procedures. The following sets forth the procedure for Noble to
undertake to honor the right of first refusal with respect to ROFR Services.
Noble’s actions described in this Section 4.2(b) shall be taken by Noble or
Noble shall cause the applicable Noble Energy Group Member to take such actions.

 

18



--------------------------------------------------------------------------------

(i) If a Noble Energy Group Member proposes to (x) contract with any Third Party
for the provision of ROFR Services to such Noble Energy Group Member on
specified acreage that is ROFR Acreage or (y) continue, extend or renew any
existing contract other than a Revenue Agreement for the provision of ROFR
Services to such Noble Energy Group Member on acreage that is ROFR Acreage
(either contract described in clauses (x) or (y), a “Services Contract”), then
Noble shall promptly give written notice (a “Services Notice”) thereof to the
Partnership. The Services Notice shall set forth the following information in
respect of the Services Contract: (1) the name and address of any prospective
provider of ROFR Services (collectively, the “Proposed Provider”), (2) a
detailed description of the services subject to the Services Notice (the
“Proposed Services”), (3) the rate proposed to be charged by such Proposed
Provider or, if no Proposed Provider has been identified, a commercially
reasonable price in the opinion of the Noble Energy Group (either price
described in this clause (3), the “Service Rate”), (4) a description of the area
in which the Proposed Services are required (the “Proposed Service Acreage”),
(5) the in-service date required by the applicable Noble Energy Group Member,
(6) reasonable detail of any required capital commitments or the build costs to
acquire or build any assets necessary to provide the Proposed Services that have
been proposed by the Proposed Provider, or, if no Proposed Provider has been
identified, commercially reasonable capital commitments or build costs to
acquire or build any assets necessary to provide the Proposed Services in the
opinion of the Noble Energy Group; and (7) all other material terms and
conditions that have been negotiated between such Noble Energy Group Member and
such Proposed Provider, or, if no Proposed Provider has been identified, any
other commercially reasonable terms and conditions in the opinion of the Noble
Energy Group.

(ii) The Partnership will provide written notice of its decision regarding the
exercise or non-exercise of its right of first refusal to provide the Proposed
Services within 60 days after its receipt of the Services Notice (the “ROFR
Services Acceptance Deadline”). Failure to provide such notice prior to the ROFR
Services Acceptance Deadline shall be deemed to constitute an affirmative
decision not to provide the Proposed Services with respect to the Proposed
Service Acreage, subject to Section 4.2(f).

(iii) If the Partnership fails to exercise a right during any applicable period
set forth in this Section 4.2(b), the Partnership shall be deemed to have waived
its rights to provide the Proposed Services on the Proposed Service Acreage
(subject to Section 4.2(f)), but such waiver shall not extend to ROFR Services
that were not described in the Services Notice and shall not extend to ROFR
Acreage that was not included in the Proposed Service Acreage.

(c) If the Partnership chooses to exercise its right of first refusal under
Section 4.2(a), the Partnership and Noble shall (and Noble shall cause any
applicable Noble Energy Group Member to) enter into a definitive agreement for
the purchase of the Sale Assets, which shall include the relevant terms included
in the Disposition Notice and other reasonable and customary closing terms and
conditions, including the following:

(i) with respect to any Sale Assets, the Partnership will agree to deliver cash
for the Offer Price (unless the Partnership and Noble agree that consideration
will be paid by means of non-cash consideration);

 

19



--------------------------------------------------------------------------------

(ii) Noble will represent that it or a Noble Energy Group Member has good and
indefeasible title to the Sale Assets, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
Sale Assets, plus any other such matters as the Partnership may approve, which
approval will not be unreasonably withheld. If the Partnership desires to obtain
any title insurance with respect to the Sale Assets, the full cost and expense
of obtaining the same (including the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership;

(iii) Noble will (and Noble shall cause any applicable Noble Energy Group Member
to) grant to the Partnership the right, exercisable at the Partnership’s risk
and expense, to make such surveys, tests and inspections of the Sale Assets, and
perform other diligence with respect to the Sale Assets, as the Partnership may
deem desirable, so long as such surveys, tests, inspections or diligence do not
damage the Sale Assets or interfere with the activities of Noble and its
Affiliates (other than the Partnership Group) thereon and so long as the
Partnership has furnished Noble with evidence that adequate liability insurance
is in full force and effect;

(iv) The Partnership will have the right to terminate its obligation to purchase
the Sale Assets under this Article if the results of any searches, surveys,
tests, inspections or diligence conducted pursuant to Section 4.2(c)(ii) or
Section 4.2(c)(iii) above are, in the reasonable opinion of the Partnership,
unsatisfactory;

(v) the closing date for the purchase of the Sale Assets shall occur no later
than 120 days following receipt by Noble of written notice by the Partnership of
its intention to exercise its option to purchase the Sale Assets pursuant to
Section 4.2(a);

(vi) Noble shall (and Noble shall cause any applicable Noble Energy Group Member
to) execute, have acknowledged and deliver to the Partnership a special warranty
deed, assignment of easement, or comparable document, as appropriate, in the
applicable jurisdiction, on the closing date for the purchase of the Sale Assets
constituting real property interests, conveying such Sale Assets to the
Partnership free and clear of all encumbrances created by Noble and its
Affiliates other than those set forth in Section 4.2(c)(ii) above;

(vii) Noble shall (and Noble shall cause any applicable Noble Energy Group
Member to) execute, have acknowledged and deliver to the Partnership a bill of
sale and any other documents reasonably requested by the Partnership on the
closing date for the purchase of the Sale Assets other than real property
interests, conveying such Sale Assets to the Partnership free and clear of all
encumbrances created by Noble and its Affiliates other than those set forth in
Section 4.2(c)(ii) above; and

 

20



--------------------------------------------------------------------------------

(viii) neither Noble nor the Partnership shall have any obligation to sell or
buy the Sale Assets if any of the material consents referred to in
Section 4.1(b) have not been obtained.

(d) If the Partnership chooses to exercise its right of first refusal under
Section 4.2(b), the Partnership and Noble shall enter into a definitive
agreement for the provision of the Proposed Services on the Proposed Service
Acreage on the terms described in the Services Notice provided in accordance
with Section 4.2(b).

(e) Noble and the Partnership shall cooperate in good faith in obtaining all
necessary approvals, waivers and consents from Third Parties, including
Governmental Authorities, required in connection with the exercise of the
Partnership’s rights under this Article IV.

(f) If (i) the Transfer to any Third Party of any Sale Assets is not consummated
on terms substantially similar to the terms set forth in the Disposition Notice
or (ii) the entry into a definitive agreement providing for the provision of
Proposed Services by a Third Party has not occurred on terms substantially
similar to the terms set forth in the Services Notice, in each case within the
later of (A) 120 days after the last applicable Acceptance Deadline, and (B) 10
days after the satisfaction of all approval or filing requirements with
Governmental Authorities, if any, the ROFR Notice shall be deemed to lapse, and
no member of the Noble Energy Group may Transfer any of the Sale Assets or
contract with a Third Party to provide the Proposed Services, as applicable,
described in the ROFR Notice without complying again with the provisions of this
Article IV, and any purported Transfer to such Third Party or contract for
Proposed Services with a Third Party not in compliance with this Article IV
shall be, to the fullest extent permitted by law, null and void.

(g) If, after the Partnership has waived its rights pursuant to this Article IV
or has allowed an Acceptance Deadline to lapse without the exercise of its
rights pursuant to this Article IV, any Noble Energy Group Member proposes to
Transfer Sale Assets to a Third Party or contract for the provision of Proposed
Services by a Third Party, and such transaction is proposed on terms materially
more favorable to such Third Party than those set forth in the applicable ROFR
Notice, such ROFR Notice shall be deemed ineffective, and no member of the Noble
Energy Group may effect such Transfer of Sale Assets or contract for such
provision of Proposed Services, as applicable, without complying again with the
provisions of this Article IV.

(h) Notwithstanding anything provided herein, the Noble Energy Group shall be
allowed to comply with all preexisting dedications, preferential transfer
rights, rights of first refusal (or similar encumbrance) and contracts for
service that are in existence on the date that this Agreement becomes effective
and on the date that the applicable acreage or asset is acquired by Noble Energy
Group (so long as such dedication or contract was not entered into in
contemplation of such acquisition). For the avoidance of doubt, to the extent a
preexisting encumbrance in favor of a Beneficiary Prohibits Noble from obtaining
the applicable ROFR Service from an “affiliate” or Transferring the applicable
ROFR Asset to an “affiliate”, Noble may enter into a Services Contract or
applicable Transfer documentation without offering the applicable opportunity to
the Partnership Group. As used in this paragraph:

(i) “Beneficiary” refers to a Person that is not a Noble Energy Group Member or
an Partnership Group Member that is the beneficiary of an encumbrance granted by
a Noble Energy Group Member;

 

21



--------------------------------------------------------------------------------

(ii) “Prohibit” includes: (x) an express prohibition, (y) requirements that
would cause Noble to be in default of a preexisting encumbrance if Noble
contracted with an “affiliate”, and (z) requirements that would cause Noble to
lose any material benefit of the applicable encumbrance as a result of
contracting with an “affiliate”;

(iii) an “affiliate” of Noble shall include the Partnership Group Members so
long as the Beneficiary would consider the Partnership Group Members to be
“affiliates”; and

(iv) an example of a “loss of material benefit” includes: a situation where a
preexisting right of first refusal would permit Noble to contract with an
unaffiliated third party but such right of first refusal would convert to a
dedication in favor of the Beneficiary in the event that Noble attempted to
contract with an “affiliate”.

(i) Each of the applicable Noble Energy Group Member and the Partnership shall
use commercially reasonable efforts to do or cause to be done all things that
may be reasonably necessary to effectuate the consummation of any transactions
between a Noble Energy Group Member and a Partnership Group Member contemplated
by this Section 4.2 including causing its respective Affiliates to execute,
deliver and perform all documents, notices, amendments, certificates, and
consents required in connection therewith.

4.3 Right of First Offer.

(a) Noble, on behalf of itself and each Noble Energy Group Member, hereby grants
to the Partnership Group a right of first offer, exercisable at any time prior
to the Rights Termination Date, to purchase all or any part of the ROFO Equity
to the extent that Noble or any Noble Energy Group Member proposes to Transfer
all or any part of any ROFO Equity; provided, however, that Noble or any Noble
Energy Group Member may Transfer all or any part of any ROFO Equity to a Noble
Energy Group Member that agrees in writing that such ROFO Equity remains subject
to the provisions of this Section 4.3 and such Noble Energy Group Member assumes
the obligations of Noble under this Section 4.3 with respect to such ROFO
Equity, and such Transfer shall not be subject to the Partnership Group’s right
of first offer.

(b) The Parties acknowledge that any Transfer of all or any part of any ROFO
Equity pursuant to the Partnership Group’s right of first offer is subject to
the terms of all existing agreements with respect to the ROFO Equity and shall
be subject to and conditioned on the obtaining of any and all necessary consents
of securityholders, Governmental Authorities, lenders or other Third Parties;
provided, however, that Noble hereby represents and warrants that, to its
knowledge after reasonable investigation, there are no terms in such agreements
that would materially impair the rights granted to the Partnership Group
pursuant to this Section 4.3 with respect to any ROFO Equity.

(c) The Partnership shall have the right, in its sole discretion, to assign the
Partnership Group’s rights under this Section 4.3 to any Affiliate of the
Partnership.

 

22



--------------------------------------------------------------------------------

4.4 ROFO Procedures. The following sets forth the procedure for Noble and the
applicable Noble Energy Group Member to undertake to honor the right of first
offer on the ROFO Equity. Noble’s actions described in this Section 4.4 shall be
taken by Noble, or Noble shall cause the applicable Noble Energy Group Member to
take such actions.

(a) If the applicable Noble Energy Group Member proposes to Transfer all or any
part of any ROFO Equity to a Third Party prior to the Rights Termination Date (a
“Proposed ROFO Transaction”), the applicable Noble Energy Group Member shall,
prior to entering into any such Proposed ROFO Transaction, first give notice in
writing to the Partnership (the “ROFO Notice”) of its intention to enter into
such Proposed ROFO Transaction. The ROFO Notice shall include any material
terms, conditions and details that would be necessary for the Partnership to
make a responsive offer to enter into the Proposed ROFO Transaction with the
applicable Noble Energy Group Member, which terms, conditions and details shall
at a minimum include any terms, conditions or details that the applicable Noble
Energy Group Member would propose to provide to non-Affiliates in connection
with the Proposed ROFO Transaction. If the Partnership determines to purchase
the ROFO Equity, the Partnership shall have 60 days following receipt of the
ROFO Notice to propose an offer to enter into the Proposed ROFO Transaction with
the applicable Noble Energy Group Member (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including the purchase price
the Partnership proposes to pay for the ROFO Equity and the other terms of the
purchase) pursuant to which the Partnership would be willing to enter into a
binding agreement for the Proposed ROFO Transaction. If no ROFO Response is
delivered by the Partnership within such 60-day period, then the Partnership
shall be deemed to have waived its right of first offer with respect to such
ROFO Equity subject to Section 4.3.

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the applicable Noble Energy Group Member to the Partnership within 60 days after
the delivery to the applicable Noble Energy Group Member of the ROFO Response,
such ROFO Response shall be deemed to have been accepted by the applicable Noble
Energy Group Member, and the applicable Noble Energy Group Member shall enter
into a definitive agreement with the Partnership providing for the consummation
of the Proposed ROFO Transaction upon the terms set forth in the ROFO Response.
Unless the applicable Noble Energy Group Member and the Partnership otherwise
agree, the terms of the definitive agreement will include reasonable and
customary terms and conditions, including the following:

(i) the Partnership will deliver the agreed purchase price (in cash, Partnership
Interests, an interest-bearing promissory note or any combination thereof);

(ii) the closing date for the purchase of the ROFO Equity shall occur no later
than 120 days following receipt by the applicable Noble Energy Group Member of
the ROFO Response pursuant to Section 4.3(a);

(iii) each of the applicable Noble Energy Group Member and the Partnership shall
use commercially reasonable efforts to do or cause to be done all things that
may be reasonably necessary or advisable to effectuate the consummation of any
transactions between a Noble Energy Group Member and a Partnership Group Member
contemplated by this Section 4.4, including causing its respective Affiliates to
execute, deliver and perform all documents, notices, amendments, certificates,
instruments and consents required in connection therewith; and

 

23



--------------------------------------------------------------------------------

(iv) neither the applicable Noble Energy Group Member nor the Partnership shall
have any obligation to consummate the Proposed ROFO Transaction if any consent
referred to in Section 4.3 has not been obtained.

(c) If the Partnership has not timely delivered a ROFO Response as specified in
this Section 4.4 with respect to a Proposed ROFO Transaction that is subject to
a ROFO Notice, the applicable Noble Energy Group Member shall be free to enter
into a Proposed ROFO Transaction with any Third Party on terms and conditions no
more favorable to such Third Party than those set forth in the ROFO Notice. If
the applicable Noble Energy Group Member rejects a ROFO Response with respect to
any Proposed ROFO Transaction, the applicable Noble Energy Group Member shall be
free to enter into a Proposed ROFO Transaction with any Third Party (i) on terms
and conditions (excluding those relating to price) that are not more favorable
in the aggregate to such Third Party than those proposed by the Partnership
Group in the ROFO Response and (ii) at a price equal to no less than 100% of the
price offered by the Partnership in the ROFO Response to the applicable Noble
Energy Group Member. If a Proposed ROFO Transaction with a Third Party is not
consummated as provided in this Section 4.4(c) within the later of (A) 180 days
after the expiration of the 60-day period set forth in Section 4.4(a) or the
applicable Noble Energy Group Member’s delivery of notice rejecting the ROFO
Response, as applicable, and (B) 10 days after the satisfaction of all approval
or filing requirements with Governmental Authorities, if any, the ROFO Notice
shall be deemed to lapse, and no member of the Noble Energy Group may enter into
a Proposed ROFO Transaction with a Third Party without complying again with the
provisions of this Article IV, and any purported consummation of a Proposed ROFO
Transaction with a Third Party not in compliance with this Article IV shall be,
to the fullest extent permitted by law, null and void.

ARTICLE V

ACCESS RIGHTS

5.1 Access Rights. For the term of this Agreement, Noble hereby grants the
Partnership Group access and use rights with respect to certain items of real
and personal property related to the Retained Assets set forth on Schedule E,
and such rights shall include automation services.

ARTICLE VI

MISCELLANEOUS

6.1 Confidentiality.

(a) From and after the Closing Date, each Party (each, a “Receiving Party”) in
possession of another Party’s (each, a “Disclosing Party”) Confidential
Information shall (i) hold, and shall cause its Subsidiaries and Affiliates and
its and their directors, officers, employees, agents, consultants, advisors, and
other representatives (each, a “Representative” and, collectively,
“Representatives”) to hold, all Confidential Information of each Disclosing
Party in strict confidence, with at least the same degree of care that applies
to such Receiving

 

24



--------------------------------------------------------------------------------

Party’s confidential and proprietary information, (ii) not use such Confidential
Information, except as expressly permitted by such Disclosing Party and
(iii) not release or disclose such Confidential Information to any other Person,
except its Representatives or except as required by applicable law. Each Party
shall be responsible for any Losses resulting from a breach of this Section 6.1
by any of its Representatives.

(b) Notwithstanding Section 6.1(a), if a Receiving Party becomes legally
compelled or obligated to disclose Confidential Information of a Disclosing
Party by a Governmental Authority or applicable law, or is required to disclose
such Confidential Information pursuant to the listing standards of any
applicable national securities exchange on which the Receiving Party’s
securities are listed or quoted, the Receiving Party shall promptly advise, to
the fullest extent permitted by law, the Disclosing Party of such requirement or
obligation to disclose Confidential Information as soon as the Receiving Party
becomes aware that such a requirement to disclose might become effective in
order that, where possible, the Disclosing Party may seek a protective order or
such other remedy as the Disclosing Party may consider appropriate in the
circumstances. The Receiving Party shall disclose only that portion of the
Disclosing Party’s Confidential Information that it is required or obligated to
disclose and shall cooperate with the Disclosing Party in allowing the
Disclosing Party to obtain such protective order or other relief.

(c) Each Party acknowledges that a Disclosing Party would not have an adequate
remedy at law for the breach by a Receiving Party of any one or more of the
covenants contained in this Section 6.1 and agrees that, in the event of such
breach, the Disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 6.1 and to enforce specifically the terms and provisions of this
Section 6.1. Notwithstanding any other provision hereof, to the extent permitted
by applicable law, the provisions of this Section 6.1 shall survive the
termination of this Agreement for a period of two years.

6.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF
DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE
OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties, any Party may initiate mandatory, non-binding
mediation hereunder by giving a notice of

 

25



--------------------------------------------------------------------------------

mediation (a “Mediation Notice”) to the other Parties to the dispute or claim.
In connection with any mediation pursuant to this Section 6.2, the mediator
shall be jointly appointed by the Parties to the dispute or claim and the
mediation shall be conducted in Houston, Texas unless otherwise agreed by the
Parties to the dispute or claim. All costs and expenses of the mediator
appointed pursuant to this Section 6.2 shall be shared equally by the Parties to
the dispute or claim. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this Section 6.2. In the mediation, each Party
to the dispute or claim shall be represented by one or more senior
representatives who shall have authority to resolve any disputes. If a dispute
or claim has not been resolved within 30 days after the receipt of the Mediation
Notice by a Party, then any Party to the dispute or claim may refer the
resolution of the dispute or claim to litigation.

(c) Subject to Section 6.2(b), to the fullest extent permitted by law, each
Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, whether in tort or contract
or at law or in equity, exclusively in any federal or state courts located in
Delaware and (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 6.2(d). The foregoing consents to jurisdiction and service of process
shall not, to the fullest extent permitted by applicable law, constitute general
consents to service of process in the State of Delaware for any purpose except
as provided herein and shall not be deemed to confer rights on any Person other
than the Parties.

(d) All notices or requests or consents provided for by, or permitted to be
given pursuant to, this Agreement must be in writing and must be given by
(a) United States mail, addressed to the Person to be notified, postage prepaid
and registered or certified with return receipt requested or (b) delivering such
notice in person. Notice given by personal delivery or mail shall be effective
upon actual receipt. All notices to be sent to a Party pursuant to this
Agreement shall be sent to or made at the address set forth below or at such
other address as such Party may stipulate to the other Parties in the manner
provided in this Section 6.2.

If to any Noble Energy Group Member:

Noble Energy, Inc.

1001 Noble Energy Way

Houston, Texas 77070

Attention: Arnold J. Johnson, with a copy to Aaron C. Carlson

If to any Partnership Group Member:

Noble Midstream Partners LP

1001 Noble Energy Way

Houston, Texas 77070

Attention: Kirk A. Moore, with a copy to Christine M. McMillan

 

26



--------------------------------------------------------------------------------

6.3 Entire Agreement. This Agreement and the Contribution Agreement constitute
the entire agreement of the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

6.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Section 2.1 hereof and this Article VI, may be terminated (a) by the
written agreement of all of the Parties or (b) by Noble or the Partnership upon
a Partnership Change of Control by written notice given to the other Parties to
this Agreement, upon which termination shall be effective at the later of such
Partnership Change of Control and the date specified in such written notice. For
the avoidance of doubt, the Parties’ indemnification obligations under Article
II and the terms of this Article VI shall, to the fullest extent permitted by
law, survive the termination of this Agreement in accordance with their
respective terms.

6.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by an agreement in writing, signed by (1) Noble, acting on
behalf of itself and each other Noble Energy Group Member, (2) the Partnership,
acting on behalf of itself and each other Partnership Group Member and (3) any
other Party hereto directly impacted by such amendment or modification in a
manner different from the other Parties. Notwithstanding the foregoing, the
Partnership may release any ROFR Acreage in a written instrument signed by the
Partnership.

6.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the General Partner and any Partnership Group Member may
make a collateral assignment of this Agreement solely to secure financing for
the Partnership Group.

6.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) (or similar
electronic format) shall be effective as delivery of a manually executed
counterpart hereof.

6.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a Governmental Authority of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

6.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

 

27



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

NOBLE ENERGY, INC. By:  

/s/ Kenneth M. Fisher

Name:   Kenneth M. Fisher Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

NOBLE ENERGY SERVICES, INC. By:  

/s/ Sebastian Kristof

Name:   Sebastian Kristof Title:   President

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

NBL MIDSTREAM, LLC By:  

/s/ Charles J. Rimer

Name:   Charles J. Rimer Title:   President

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM SERVICES, LLC By:  

/s/ Terry R. Gerhart

Name:   Terry R. Gerhart Title:   Chief Executive Officer

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM PARTNERS LP By:   Noble Midstream GP LLC By:  

/s/ Terry R. Gerhart

Name:   Terry R. Gerhart Title:   Chief Executive Officer

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM GP LLC By:  

/s/ Terry R. Gerhart

Name:   Terry R. Gerhart Title:   Chief Executive Officer

 

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule A

ROFR Acreage

 

1. The Dedicated Area, as such term is defined in each Texas Revenue Agreement.

 

2. The acreage shown below:

 

LOGO [g244296g26a21.jpg]

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule B

General and Administrative Services

 

1. Management services of employees of the Noble Energy Group, including Noble
stock based compensation expense (as distinguished from General Partner stock
based compensation expense, which remains an obligation of the Partnership and
not included in the Administrative Fee).

 

2. Financial and administrative (including treasury, accounting and internal
audit)

 

3. Preparing and submitting invoices

 

4. Information technology

 

5. In-house legal services (for the avoidance of doubt, external counsel hired
by the Partnership directly shall be paid by the Partnership directly and
therefore such amounts shall not be included in the Administrative Fee)

 

6. Health, environmental, safety and security (including third-party security
services)

 

7. Human resources

 

8. Tax

 

9. Payroll

 

10. Procurement, inventory and other vendor contracts

 

11. Real property/land rights (provided that to the extent possible, the
Partnership Group shall obtain the rights of way and use agreements directly
from third parties who hold the surface rights to the applicable real property)

 

12. Investor relations

 

13. Government relations, governmental compliance and public affairs

 

14. Analytical & engineering (including asset integrity and regulatory services)

 

15. Business development

 

16. Risk management

 

17. Executive services

 

18. Facility services

 

19. Logistical services

 

20. Asset oversight, such as operational management and supervision

 

21. Public company reporting services

 

Schedule B-1



--------------------------------------------------------------------------------

Schedule C

Reserved.

 

Schedule C-1



--------------------------------------------------------------------------------

Schedule D

Reserved

 

Schedule D-1



--------------------------------------------------------------------------------

Schedule E

Property Access Rights

 

1. Offices in Denver and Greeley, Colorado, and in Houston, Texas

 

2. Operational control center in Greeley, Colorado

 

3. All safety & training facilities and

 

4. Automation and measurement facilities and equipment.

 

Schedule E-1